Citation Nr: 0119748	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether reduction of the rating for postoperative residuals 
of prostate cancer from 100 percent to 20 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and April 2000 
by the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO).  The decisions reduced the 
rating for the veteran's postoperative prostate cancer from 
100 percent to 20 percent.  

A supplemental statement of the case dated in October 2000 
indicates that the veteran is in receipt of special monthly 
compensation for impotency.  The Board notes, however, that 
this is not reflected on the most recent rating decision 
dated in April 2001.  Accordingly, the Board refers this 
matter to the RO to verify receipt of such benefits.  If the 
veteran is not already in receipt of such benefits, the RO 
should adjudicate the claim.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The prostate cancer is cured and has not required 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, since June 1999.

3.  The residuals of the surgery do not result in urinary 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day, and the disorder has 
not resulted in a daytime voiding interval less than one 
hour, or awakening to void five or more times per night.  
There is also no evidence of obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization.

CONCLUSION OF LAW

Reduction of the rating for postoperative residuals of 
prostate cancer from 100 percent to 20 percent was warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.343, 
4.1, 4.2, 4.13, 4.115a, 4.115b, Diagnostic Code 7528 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should not have reduced the 
rating for his residuals of prostate cancer from 100 percent 
to 20 percent.  He asserts that as a result of the disorder 
he has severe pain on urination and frequency of urination.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

A letter from the RO to the veteran in March 2001 reflects 
that the RO considered the provisions of the new law.  The 
Board agrees that the VA's duties have been fulfilled.  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
this claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for rating the disorder have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board has also noted that some 
additional evidence was added to the claims file subsequent 
to the most recent supplemental statement of the case; 
however that evidence pertains to the veteran's non-Hodgkin's 
lymphoma which is not the subject of this appeal.  Therefore, 
another supplemental statement of the case is not required.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  All relevant evidence identified 
by the veteran was obtained and considered.  

The veteran was afforded a disability evaluation examination 
by the VA to assess the severity of the disorder.  With 
regard to the adequacy of the examination, the Board notes 
that the report of examination reflects that the examiner 
recorded the past medical history, noted the veteran's 
current complaints, conducted a physical examination and 
laboratory tests, and offered appropriate assessments and 
diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected postoperative prostate cancer. The Board 
also noted that the veteran has established service 
connection for non-Hodgkin's Lymphoma, rated as 100 percent 
disabling; peripheral neuropathy of the right lower extremity 
due to chemotherapy for non-Hodgkin's lymphoma, rated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremity due to chemotherapy for non-Hodgkin's lymphoma, 
rated as 10 percent disabling; and subjective peripheral 
neuropathy of the upper extremities due to chemotherapy for 
non-Hodgkin's lymphoma, rated as noncompensably disabling.

A laboratory report from the Southern California Permanente 
Medical Group dated in December 1998 shows that the veteran 
had an abnormally high prostate-specific antigen (PSA).  A 
Kaiser Permanente hospital discharge summary dated in June 
1999 shows that a biopsy proved that the veteran had 
adenocarcinoma of the prostate.  During the hospitalization, 
the veteran underwent pelvic lymph node biopsy and a radical 
prostatectomy.  Postoperative, his urine cleared with 
catheter drainage.  A Penrose drain was removed after several 
days.  He remained stable and progressed nicely after 
surgery.  There were no complications.  Pathology reports 
showed adenocarcinoma of the prostate and recurrent low grade 
lymphoma.  The veteran was discharged to home convalescence 
using a Foley catheter with a bag.  

In a rating decision of August 1999, the RO granted service 
connection for prostate cancer on the basis that it was 
presumed to have been due to Agent Orange exposure while in 
service.  The RO assigned a 100 percent rating for the 
prostate cancer, and noted that six months following 
completion of treatment a VA examination would be conducted 
to determine the residual disability.  

Subsequently, in December 1999, the veteran was afforded a 
disability evaluation examination.  Then, in a rating 
decision of February 2000, the RO proposed reducing the 
rating for the veteran's postoperative prostate cancer from 
100 percent to 20 percent.  The RO wrote a letter to the 
veteran advising him of this proposal and offering him an 
opportunity to submit evidence to show that the change should 
not be made.  Subsequently, in a rating decision of April 
2000, the RO reduced the rating effective from July 1, 2000.  
The Board notes that these actions complied with the 
procedural requirements for reduction of compensation set 
forth in 38 C.F.R. § 3.105(e) (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, malignant neoplasms of the genitourinary system 
warrant a 100 percent rating.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
Sec. 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.

The criteria for rating voiding dysfunction are set forth in 
38 C.F.R. § 4.115a (2000) which provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunction, infection or combination of 
these.  The following section provides descriptions of 
various levels of disability in each of these particular 
areas.  Where diagnostic codes refer the decision maker to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.

Voiding dysfunction:                                                                       
Percent Rating:
    Rate particular condition as urine leakage, frequency, or                   
        obstructed voiding                                                         
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary           
         Incontinence, or Stress Incontinence:                                      
         Requiring the use of an appliance or the wearing of 
absorbent            
              materials which must be changed more than 4 
times per day.        60              
         Requiring the wearing of absorbent materials which 
must be              
              changed 2 to 4 times per day.                                                          
40       
         Requiring the wearing of absorbent materials which 
must be              
              changed less than 2 times per day.                                                  
20

    Urinary frequency:                                                           
        Daytime voiding interval less than one hour, or; 
awakening to             
             void five or more times per night.                                                    
40 
        Daytime voiding interval between one and two hours, 
or;                 
             awakening to void three to four times per night.                             
20         
        Daytime voiding interval between two and three hours, 
or;                  
             awakening to void two times per night.                                           
10
    
Obstructed voiding:                                                          
       Urinary retention requiring intermittent or continuous                           
             catheterization                                                                                  
30
       Marked obstructive symptomatology (hesitancy, slow or 
weak
        stream, decreased force of stream) with any one or 
combination
        of the following:                                                                 
         1. Post void residuals greater than 150 cc.                                
         2. Uroflowmetry; markedly diminished peak flow rate 
(less than             
             10 cc/sec).                                                               
         3. Recurrent urinary tract infections secondary to 
obstruction.            
         4. Stricture disease requiring periodic dilatation 
every 2 to 3               
             months.                                                                                            
10      
     Obstructive symptomatology with or without stricture 
disease                   
          requiring dilatation 1 to 2 times per year.                                            
0

The Board notes that the protective provisions of 38 C.F.R. 
§ 3.344 (2000) do not apply to the reduction of the rating 
for the veteran's prostate cancer because that rating was not 
in effect for a long period of time (five years or more).  
See Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993), in 
which the Court held that the regulation was not applicable 
to a rating that had been in effect four years, ten months 
and 22 days.  

Several general VA regulations, however, are applicable to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  See Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  Under 38 C.F.R. §§ 4.1 and 4.2 
(2000), VA rating reductions must be made based upon review 
of the entire history of the veteran's disability.  
Furthermore, 38 C.F.R. § 4.13 (2000) provides that when any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for the better or worse, and not merely a 
difference in the thoroughness of the examination or in the 
use of descriptive terms.  Finally, in any rating reduction 
case, not only must it be determined that an improvement 
actually occurred, but also that the improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See  
38 C.F.R. § 4.10 (2000).  Reduction of a rating is only 
proper if it was warranted by a preponderance of the 
evidence.  See Brown v. Brown, 5 Vet. App 413, 421 (1993).  

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).

The evidence which has been developed in connection with the 
current appeal includes testimony given by the veteran during 
a hearing held in October 2000.  The veteran said that as a 
result of his prostate surgery he had some leakage, but it 
was not to the point where he had to use pads.  He also 
stated that he had some pain on urination.  He described the 
pain as being an 11 on a scale of 1 to 10.  He also reported 
having frequent urination.  He said that it was more 
noticeable at night than during the day.  He recounted having 
to get up three to four times nightly.  He said that he was 
still going in for treatment and follow-ups.  He indicted 
that he was going to have a CAT scan to see if the cancer had 
returned.  He said that he had not worked since early 1999 
before his prostate surgery.  He said that he had been an 
electrician, and that he had pain and a limited range of 
motion which prevented him from doing his work.  He also 
reported having neuropathy in his feet.  He said that he 
could drive, but had difficulty getting his left leg in and 
out of the vehicle.  He also said that he only slept five to 
six hours per night, and had night sweats every night.  

The medical evidence which is of record includes a record 
from the Kaiser Permanente urology clinic dated in August 
1999.  It was noted that he voided ok, and was continent.  
His PSA level was low.  He reportedly was doing well.

Chemotherapy administration records from the Kaiser 
Permanente medical facility dated from September 1999 to 
December 1999 show that the veteran's non-Hodgkin's lymphoma 
was responding to chemotherapy.  There is no indication that 
the chemotherapy was being given for treatment of the 
postoperative prostate cancer.  

The report of a disability evaluation examination conducted 
by a VA fee basis examiner in December 1999 shows that the 
veteran was referred for evaluation of carcinoma of the 
prostate.  He also had a history of a lymphoma which was 
treated.  The veteran recounted that he was noted to have an 
elevated PSA, and a biopsy showed that he had a carcinoma of 
the prostate.  In July 1999, he underwent a radical 
retropubic prostatectomy.  At the time of surgery, it was 
suggested that there was a possibility that he had a 
recurrence of the lymphoma.  He had been on chemotherapy for 
that problem.  Following surgery, he generally did well.  He 
did continue to have urinary frequency and urgency.  He 
reportedly urinated every one to two hours every day, and 
three times at night.  The veteran also complained of 
lethargy and weakness.  He did not have any anorexia, and had 
a five pound weight gain since his radical prostatectomy.  He 
had no incontinence.  He did not use any pads.  He had some 
urgency and occasionally a few drops of urge incontinence.  
He had a history of erectile dysfunction since surgery, and 
had not had any spontaneous erections.  He was unable to use 
any medications and had not tried any other treatments.  

On examination, the genital area had a normal male phallus 
without external lesions.  The testes were both descended, 
and there were no masses.  Rectal examination revealed a 
normal sphincter tone.  There was no palpable prostatic 
tissue.  The assessment was carcinoma of the prostate.  The 
examiner commented that the veteran appeared to have had a 
good result from his surgery.  The examiner requested a new 
PSA, and commented that if the veteran's PSA was 
undetectable, then he had a good likelihood of being cured.  
At the time of the examination, he continued to have 
impotence resulting from the surgery.  He had minimal 
incontinence, and some irritative voiding symptoms which also 
appeared to be the result of his prostate cancer.   

In an addendum dated in January 2000, it was noted that 
laboratory studies had been received and reviewed.  The 
veteran's complete blood count and urinalysis were normal.  
His PSA was undetectable.  The examiner commented that the 
veteran appeared to be cured from his carcinoma of the 
prostate and had minimal symptoms.  

More recent VA records do not reflect treatment for prostate 
cancer.  A VA hospital discharge summary dated in November 
2000 shows that while being treated for non-Hodgkin's 
lymphoma, it was noted that the veteran had a history of 
prostate cancer.   

The Board finds that the evidence reflects that the 
postoperative residuals of prostate cancer have not required 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, since June 1999.  Although the veteran 
has received chemotherapy since that time, it has been for 
treatment of his non-Hodgkin's lymphoma rather than his 
prostate cancer.  The December 1999 examination showed that 
there had been material improvement.  The prostate cancer was 
described by the VA fee basis examiner as being cured.  
Therefore, it must be rated based on the residuals.  

The Board finds that the criteria for a rating higher than 20 
percent for the post surgical residuals are not met.  The 
disorder does not result in urinary leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, and the disorder also has not resulted in a 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  There is also no evidence 
of obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization.  Such symptoms 
are not reflected in the medical evidence or the veteran's 
own testimony.  Thus, the criteria for a disability rating 
higher than 20 percent for the prostate are not present.  The 
Board is of the opinion that the current 20 percent rating 
adequately compensates the veteran for his symptoms of 
urinary frequency and pain on urination.  The Board also 
notes that many of the symptoms described by the veteran 
during his hearing, such as having nightsweats and peripheral 
neuropathy of the lower extremities, have already been taken 
into account when assigning the rating for his non-Hodgkin's 
lymphoma and the associated service-connected peripheral 
neuropathy.  The same symptoms may not again be considered 
when assigning a rating for the postoperative residuals of 
prostate cancer.  38 C.F.R. § 4.14 (2000).  Accordingly, 
reduction of the rating for postoperative residuals of 
prostate cancer from 100 percent to 20 percent was warranted.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected prostate 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  The veteran has not been 
hospitalized for treatment of his prostate cancer since June 
1999.  With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has indicated that his service-connected 
postoperative prostate cancer prevents him from working.  
However, he has not presented any objective medical opinion 
to support his assertion.  The Board notes that the symptoms 
of nocturnal urinary frequency and pain would which were 
noted on the VA examination would not cause significant 
impairment of the veteran's ability to work.  The impairment 
from the service-connected non-Hodgkin's lymphoma may not be 
considered when assigning the rating for the service-
connected postoperative prostate cancer.  See 38 C.F.R. 
§ 4.14.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

Reduction of the rating for postoperative residuals of 
prostate cancer from 100 percent to 20 percent was proper.  
The appeal is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

